Johnson, J.
delivered the opinion of the Court,
This Court concurs in opinion with the presiding Judge that the plaintiff was not entitled to recover in the case stated. The facts, I think, plainly develope that the plaintiff’s participation in the contract, was for the laudable purpose of securing a sale of the lands at their value; and by this means to add to the funds of the estate which he represented, for the benefit of creditors, or others that might be interested. And it is equally apparent, that the defendant has been guilty of a breach of good *46faith, in not fulfilling the contract on his part, after having availed himself of the advantage which it was calculated to give him. But he has thought proper to rest his defence on his legal rights, and we are bound to judge of them according to the rules of law.
As administrator, the plaintiff clearly.liad no interest in the lands of his intestate. His office was confined to the administration of the personal assets. He was incompetent, therefore, to make any contract for the sale of the lands ; and of consequence, a promise, founded on his contract to sell, release, or convey, however solemnly and firmly entered into, would be void for want of consideration; and on this ground the motion is refused.
Motion refused.